IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


STEPHEN J. SZABO AND MARY B.                  : No. 184 WAL 2017
SZABO,                                        :
                                              :
                    Respondents               : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
DEPARTMENT OF TRANSPORTATION,                 :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 12th day of October, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, rephrased for clarity, are:


          (1) By failing to file preliminary objections pursuant to section 306 of the
              Eminent Domain Code, 26 Pa.C.S. § 306, did Respondents waive their
              right to assert ownership and seek additional just compensation for the
              condemnation of two parcels which were allegedly mistakenly depicted as
              belonging to two other legal entities in plans attached to the declaration of
              taking?

          (2) Did Petitioner’s alleged mistake in the plans attached to a declaration of
              taking, constitute the failure to adequately establish the extent or effect of
              the taking, thereby excusing Respondents from filing preliminary
              objections under section 306 of the Eminent Domain Code. See
              Pennsylvania Dep’t Gen. Servs., 714 A.2d 1159 (Pa. Commw. 1998) and
              Pennsylvania Dep’t Trans. v. Greenfield Twp. Prop. Owners, 582 A.2d 41
              (Pa. Commw. 1990)?